Fourth Court of Appeals
                                         San Antonio, Texas
                                    MEMORANDUM OPINION

                                             No. 04-20-00350-CV

                                 IN THE INTEREST OF L.R.C., a Child

                      From the 150th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2019-PA-01226
                              Honorable Richard Garcia, Judge Presiding

Opinion by:       Beth Watkins, Justice

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Beth Watkins, Justice

Delivered and Filed: October 21, 2020

AFFIRMED; MOTION TO WITHDRAW DENIED

           Appellant M.M. appeals the trial court’s order terminating her parental rights to her child,

L.R.C. 1 For the reasons given below, we affirm the trial court’s order.

           In June of 2019, the Texas Department of Family and Protective Services (“the

Department”) removed L.R.C. and filed a petition to terminate M.M.’s parental rights due to

M.M.’s drug use and domestic violence between M.M. and L.R.C.’s father, G.C. 2 The Department

prepared a service plan, which was incorporated into a court order. M.M. signed the service plan

after the Department reviewed it with her.




1
  To protect the privacy of the minor child, we refer to the child and the parents by their initials. TEX. R. APP. P.
9.8(b)(2).
2
  G.C. is not a party to this appeal.
                                                                                     04-20-00350-CV


       M.M. personally appeared at one permanency hearing in this case, but she did not appear

at trial and was represented by her court-appointed counsel. At trial, the Department’s caseworker

testified M.M. completed some, but not all, of the requirements specified in her service plan and

“missed a lot of [the] drug tests” that were a condition of her visits with L.R.C. According to the

Department caseworker, M.M. “ha[d] a long history of drug use [and] lost four children to CPS

because of her drug use in a previous case.” She also testified M.M. tested positive for

methamphetamines and marijuana throughout this case—including as recently as a month before

trial—and that she does not believe M.M. can provide a safe and stable home for L.R.C. Finally,

she testified M.M. “had trouble with the bond” with L.R.C., but that L.R.C. is “thriving” in her

current placement and is bonded to her caregivers, who plan to adopt her.

       After hearing the evidence, the trial court found termination of M.M.’s parental rights was

warranted under section 161.001(b)(1)(N), (O), and (P) of the Texas Family Code. See TEX. FAM.

CODE ANN. § 161.001(b)(1)(N), (O), (P). It also found termination was in L.R.C.’s best interest.

On June 25, 2020, the trial court signed an order terminating M.M.’s parental rights. M.M. timely

filed a notice of appeal.

                                          ANDERS BRIEF

       M.M.’s court-appointed appellate counsel filed a motion to withdraw and a brief containing

a professional evaluation of the record. The brief, which concludes there are no arguable grounds

for appeal, satisfies the requirements of Anders v. California, 386 U.S. 738 (1967). See In re P.M.,

520 S.W.3d 24, 27, n.10 (Tex. 2016) (applying Anders procedures to parental termination appeals).

Counsel also represented that she provided M.M. with a copy of the Anders brief, the motion to

withdraw, and a form to request a free copy of the appellate record. She further advised M.M. of

her right to review the record and a pro se brief. On August 21, 2020, we ordered M.M. to file her




                                                -2-
                                                                                      04-20-00350-CV


pro se brief, if any, by September 10, 2020. M.M. did not request a copy of the record or file a pro

se brief.

        After reviewing the entire record, counsel’s Anders brief, and the applicable law, we

conclude there are no arguable grounds to reverse the termination order. We therefore affirm the

trial court’s order of termination. See In re K.E.P., No. 04-18-00469-CV, 2018 WL 6069850, at

*1 (Tex. App.—San Antonio Nov. 21, 2018, no pet.) (mem. op.).

                                     MOTION TO WITHDRAW

        In her motion to withdraw, M.M.’s court-appointed appellate counsel asserts the appeal is

frivolous and without merit. She also contends she has been unable to communicate with M.M.

consistent with an effective attorney-client relationship. After reviewing the motion, we conclude

counsel’s duty to M.M. is not yet complete, and we deny the motion to withdraw. See In re P.M.,
520 S.W.3d at 26–28; see also TEX. FAM. CODE ANN. § 107.016(3); In re D.C., 573 S.W.3d 860,

863–64 (Tex. App.—El Paso 2019, no pet.). If M.M. wishes to pursue an appeal to the Supreme

Court of Texas, counsel’s obligations can be satisfied by filing a petition for review that meets the

requirements for an Anders brief. See In re A.M., 495 S.W.3d 573, 583 (Tex. App.—Houston [1st

Dist.] 2016, pet. denied).

                                                  Beth Watkins, Justice




                                                -3-